Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

	Regarding claim 1, the prior art of record, as considered and understood by the examiner, taken in light of applicant’s characterization of Srinivasan II’s teachings (noting that Srinivasan II is authored at least in part by both of the present inventors), does not disclose:
	the set of frequencies including a first frequency that correlates to an electrolytic resistance of the battery cell,
and
	the measurements for the battery cell comprising a first measurement at the first frequency,
and
	store the first measurement … in association with the battery cell in a memory device as cell attributes for the battery cell,
taken in combination with the other limitations of claim 1.

	In the Office action, the examiner characterized teachings of Srinivasan II at page 8 as follows:


    PNG
    media_image1.png
    143
    657
    media_image1.png
    Greyscale


Applicant states at page 11:

    PNG
    media_image2.png
    123
    631
    media_image2.png
    Greyscale


Applicant therefore asserts that the x-axis intercept of the green trace in Fig. 4a of Srinivasan II at approximately 1 kHz is not indicative of, and does not correlate to, the electrolytic resistance Rs of the battery cell.  In view of applicant’s characterization of Srinivasan II set forth above, and noting that Srinivasan II does not explicitly state that that the x-axis intercept of the green trace in Fig. 4a of Srinivasan II at approximately 1kHz is indicative of the electrolyte resistance Rs of the battery cell, the invention of amended claim 1 is distinguishable over Srinivasan I in view of Srinivasan II based on 

	Claims 7 and 15 (and therefore their respective dependent claims) are distinguishable over Srinivasan I in view of Srinivasan II for reasons analogous to those discussed above in connection with claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
                                                                                                                                                                                                        /DANIEL R MILLER/Primary Examiner, Art Unit 2863